DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US-4337089-A), hereinafter Arita, in view of Asakura et al. (JP-2008127668-A), hereinafter Asakura.
	Regarding Claim 1, Arita teaches a copper nickel tin alloy with a composition as shown in Table 1.
Table 1
Element
Claim
Arita
Citation
Relationship
Ni
0.4-2
1
Table 2 Ex 6
Within
Sn
0.2-0.95
0.5
Table 2 Ex 6
Within
P
0.02-0.25
0.05
Table 2 Ex 6
Within
Si
0.001-0.186
0.1
Table 2 Ex 6
Within
Cu
Balance
Balance
Table 2 Ex 6
Same
Ni/(P+Si)
3-20
6.67
By amounts above
Within
Si/P
0.1-10
2
By amounts above
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Arita further teaches example 6 containing Mn, however Arita also teaches that one or both of Si and Mn may be used (Col. 1 L. 66-67, Col. 2 L. 50-52) and therefore it would be obvious to a person having ordinary skill in the art to attempt use of the example 6 without the Mn content.
Arita does not explicitly disclose the claimed a microstructure of the copper alloy contains a Ni-P intermetallic compound and a Ni-Si intermetallic compound, wherein average particle diameters of the Ni-P intermetallic compound and the Ni-Si intermetallic compound are both within a range of 5 nm to 50 nm or the claimed wherein the crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15° is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.
Asakura teaches a copper alloy having precipitate particles of 10-50 nm diameter which beneficially maintain the strength ([0011]) which overlaps the claimed a microstructure of the copper alloy contains a Ni-P intermetallic compound and a Ni-Si intermetallic compound, wherein average particle diameters of the Ni-P intermetallic compound and the Ni-Si intermetallic compound are both within a range of 5 nm to 50 nm.
It would be obvious to a person having ordinary skill in the art to apply the precipitates of 10-50 nm diameter according to Asakura to the alloy according to Arita in order to maintain the strength as discussed above. 
	It is noted that according to [0013]-[0014] of the instant specification, the strength is controlled by the claimed crystal orientation, and according to [0006] of the instant specification, a yield strength of 550 MPa or above is desired.
	Arita further teaches the alloy having a tensile strength of 50-60 kg/mm2 (Col. 4 L. 61-63) which is 490.3-588.4 MPa as determined by the examiner, which overlaps the desired strength of 550 MPa or above.
	It is noted that according to [0009] and [0011]-[0012] of the instant specification, the electrical conductivity and strength of the alloy are controlled by composition and heat treatment to obtain the claimed Ni-P and Ni-Si intermetallic compounds, and according to [0006] of the instant specification, a conductivity of 38% IACS or more is desired.
	Arita further teaches the alloy having a conductivity of more than 35% (Col. 3 L. 47-50), which overlaps the desired conductivity of 38% or more and as discussed above, Arita teaches the claimed Ni-P and Ni-Si intermetallic compounds.
Arita does not disclose the same processing as the instant specification, however since the instant specification teaches the properties being dependent upon the microstructure, and since Arita as modified by Asakura teaches the desired properties and microstructure as discussed above, a person having ordinary skill in the art would expect Arita as modified by Asakura to also have the claimed wherein the crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15° is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.

Regarding Claim 5, Arita as modified by Asakura teaches the claim elements as discussed above. Arita does not disclose a Mg or Zn content.
Asakura further teaches 0.1-3% Zn providing a beneficial balance between improving resistance to solder heat peeling and electrical conductivity ([0020]) and 0.001-0.2% Mg providing a beneficial balance between strength and hot rolling property ([0023]) which overlaps the claimed 0.01-0.5 wt% of Mg and/or 0.1-2 wt% of Zn.
It would be obvious to a person having ordinary skill in the art to apply either or both of the Zn and Mg content according to Asakura to the alloy according to Arita in order to provide a beneficial balance between resistance to solder heat peeling, electrical conductivity, strength, and hot rolling property as discussed above.

Regarding Claim 7, Arita teaches a copper nickel tin alloy with a composition as shown in Table 1.
Table 2
Element
Claim
Arita
Citation
Relationship
Ni
0.4-2
1
Table 2 Ex 6
Within
Sn
0.2-0.95
0.5
Table 2 Ex 6
Within
P
0.02-0.25
0.05
Table 2 Ex 6
Within
Si
0.001-0.186
0.1
Table 2 Ex 6
Within
Cu
Balance
Balance
Table 2 Ex 6
Same
Ni/(P+Si)
3-20
6.67
By amounts above
Within
Si/P
0.1-10
2
By amounts above
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Arita further teaches example 6 containing 0.1 Mn, (Table 2 Ex 6), which is within the claimed 0.001-1 wt% of at least one element selected from Fe, Al, Zr, Cr, Mn, B, and RE.
Arita does not explicitly disclose the claimed a microstructure of the copper alloy contains a Ni-P intermetallic compound and a Ni-Si intermetallic compound, wherein average particle diameters of the Ni-P intermetallic compound and the Ni-Si intermetallic compound are both within a range of 5 nm to 50 nm or the claimed wherein the crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15° is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.
Asakura teaches a copper alloy having precipitate particles of 10-50 nm diameter which beneficially maintain the strength ([0011]) which overlaps the claimed a microstructure of the copper alloy contains a Ni-P intermetallic compound and a Ni-Si intermetallic compound, wherein average particle diameters of the Ni-P intermetallic compound and the Ni-Si intermetallic compound are both within a range of 5 nm to 50 nm.
It would be obvious to a person having ordinary skill in the art to apply the precipitates of 10-50 nm diameter according to Asakura to the alloy according to Arita in order to maintain the strength as discussed above. 
	It is noted that according to [0013]-[0014] of the instant specification, the strength is controlled by the claimed crystal orientation, and according to [0006] of the instant specification, a yield strength of 550 MPa or above is desired.
	Arita further teaches the alloy having a tensile strength of 50-60 kg/mm2 (Col. 4 L. 61-63) which is 490.3-588.4 MPa as determined by the examiner, which overlaps the desired strength of 550 MPa or above.
	It is noted that according to [0009] and [0011]-[0012] of the instant specification, the electrical conductivity and strength of the alloy are controlled by composition and heat treatment to obtain the claimed Ni-P and Ni-Si intermetallic compounds, and according to [0006] of the instant specification, a conductivity of 38% IACS or more is desired.
	Arita further teaches the alloy having a conductivity of more than 35% (Col. 3 L. 47-50), which overlaps the desired conductivity of 38% or more and as discussed above, Arita teaches the claimed Ni-P and Ni-Si intermetallic compounds.
Arita does not disclose the same processing as the instant specification, however since the instant specification teaches the properties being dependent upon the microstructure, and since Arita as modified by Asakura teaches the desired properties and microstructure as discussed above, a person having ordinary skill in the art would expect Arita as modified by Asakura to also have the claimed wherein the crystal orientations of a strip of the copper alloy satisfies: an area ratio of brass orientation {011}<211> with a deviation angle of less than 15° is 5% to 37%, and an area ratio of S-type orientation {123}<634> with a deviation angle of less than 15° is 5% to 30%.

Regarding Claim 8, Arita as modified by Asakura teaches the claim elements as discussed above. As discussed above, Arita teaches a tensile strength of 490.3-588.4 MPa and a conductivity of at least 35% which overlaps the claimed a strip of the copper alloy has a yield strength of 550 MPa or above and an electrical conductivity of 38% IACS or above.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arita et al. (US-4337089-A), hereinafter Arita, in view of Asakura et al. (JP-2008127668-A), hereinafter Asakura, and in view of Farquharson et al. (US-6379478-B1), hereinafter Farquharson.
	Regarding Claim 9, Arita as modified by Asakura teaches the claim elements as discussed above. Arita further teaches the alloy having good bending properties (Col. 1 L. 11-15) and teaches an example not cracking with a thickness of 1 mm and a bend radius of 0.2 mm parallel to the rolling direction, but cracking perpendicular to the rolling direction (Col. 4 L. 41-58) which constitutes an R/t of 0.2 as determined by the examiner in the GW direction which is within the claimed a 90° bending workability of a strip of the copper alloy is as follows: a value of R/t in the GW direction is less than or equal to 1. 
Arita does not explicitly disclose a bending workability in the bad way direction.
	Farquharson teaches a similar alloy to Arita as modified by Asakura which beneficially has a bad way bending of 180 degrees of 0.006” radius (Col. 6 L. 50) with a thickness of 0.007” (Col. 6 L. 40) which constitutes an R/t of 0.857 as determined by the examiner, which constitutes the claimed a 90° bending workability of a strip of the copper alloy is as follows: a value R/t in the BW direction is less than or equal to 2.
	Since Arita desires a good bending property and Farquharson beneficially teaches a better bad way bending than Arita, a person having ordinary skill in the art would apply the better bending property of Farquharson to the alloy according to Arita.
	Arita does not explicitly disclose a stress residual rate after being kept at 150°C for 1000 hours.
	Since Arita as modified by Asakura and Farquharson teaches the properties, microstructure, and composition as discussed above, a person having ordinary skill in the art would expect the claimed after the strip of the copper alloy is kept at 150°C for 1000 hours, a stress residual rate is 75% or above to flow naturally from the alloy according to Arita as modified by Asakura and Farquharson.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736